
	
		II
		111th CONGRESS
		2d Session
		S. 3623
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2010
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  payroll tax relief under the HIRE Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HIRE Now Tax Cut Extension Act of
			 2010.
		2.Extension of payroll
			 tax forgiveness for hiring unemployed workers under HIRE Act
			(a)Extension
				(1)In
			 generalSection 3111(d) of
			 the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 with respect to employment during the period beginning on the day after
			 the date of the enactment of this subsection and ending on December 31,
			 2010, in paragraph (1) and inserting during the applicable
			 period with respect to employment,
					(B)by striking
			 January 1, 2011 in paragraph (3) and inserting July 1,
			 2011,
					(C)by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
						
							(5)Applicable
				periodFor purposes of paragraph (1), the applicable period
				is—
								(A)with respect to
				any qualified individual who begins employment after February 3, 2010, the
				period beginning after March 18, 2010, and ending on December 31, 2010,
				and
								(B)with respect to
				any qualified individual who begins employment after July 22, 2010, the period
				beginning on the day after the date of the enactment of this paragraph and
				ending on June 30, 2011.
								,
				and
					(D)by inserting
			 and
			 2011 after 2010 in the heading thereof.
					(2)Railroad
			 retirement taxesSection
			 3221(c) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 during the period beginning on the day after the date of the enactment
			 of this subsection and ending on December 31, 2010 in paragraph (1) and
			 inserting during the applicable period,
					(B)by striking
			 January 1, 2011 in paragraph (3) and inserting July 1,
			 2011,
					(C)by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
						
							(5)Applicable
				periodFor purposes of paragraph (1), the applicable period
				is—
								(A)with respect to
				any qualified individual who begins employment after February 3, 2010, the
				period beginning after March 18, 2010, and ending on December 31, 2010,
				and
								(B)with respect to
				any qualified individual who begins employment after July 22, 2010, the period
				beginning on the day after the date of the enactment of this paragraph and
				ending on June 30, 2011.
								,
				and
					(D)by inserting
			 and
			 2011 after 2010 in the heading thereof.
					(b)Treatment of
			 temporary census workersSections 3111(d)(3) and 3121(c)(3) of
			 the Internal Revenue Code of 1986 are each amended by adding at the end the
			 following new flush sentence:
				
					For purposes of subparagraph (B),
				employment by the Bureau of the Census as a temporary enumerator for the 2010
				decennial census shall not be taken into
				account..
			(c)Transfers to
			 certain fundsSection 101 of the Hiring Incentives to Restore
			 Employment Act is amended—
				(1)by inserting
			 and section 2(a)(1) of the HIRE Now
			 Tax Cut Extension Act of 2010 after subsection
			 (a) in subsection (c), and
				(2)by inserting
			 and section 2(a)(2) of the HIRE Now
			 Tax Cut Extension Act of 2010 after paragraph
			 (1) in subsection (d)(2).
				(d)Conforming
			 amendmentThe heading of section 102 of the Hiring Incentives to
			 Restore Employment Act is amended by inserting and 2011 after
			 2010.
			(e)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 101 of the Hiring Incentives to
			 Restore Employment Act.
			
